Case 4:18-cv-11189-LVP-MKM ECF No. 14 filed 10/02/18           PageID.98    Page 1 of 2



                     UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT MICHIGAN

MALIBU MEDIA, LLC,           )
                             )
     Plaintiff,              ) Case No.2:18-cv-11189-LVP-MKM
                             )
v.                           )
                             )
CHUN-CHENG CHANG             )
                             )
     Defendant.              )
                             )
   PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER [CM/ECF 13]

          Plaintiff, Malibu Media, LLC, by and through counsel, responds to this

Court’s Show Cause Order directing Plaintiff to show cause why this case should

not be dismissed for failure to prosecute [CM/ECF 13]. In support hereof, Plaintiff

states:

          1.    This is a copyright infringement case initially filed against a John Doe

Defendant known to Plaintiff only by an IP address.

          2.    Defendant was personally served on August 28, 2018 [CM/ECF 12].

          3.    Plaintiff was contacted by counsel for the Defendant on September 6,

2018.

          4.    Plaintiff and    Defendant      are currently conducting settlement

negotiations.

          WHEREFORE, Plaintiff respectfully requests that this Court does not

dismiss this action for failure to prosecute.
Case 4:18-cv-11189-LVP-MKM ECF No. 14 filed 10/02/18        PageID.99   Page 2 of 2



      Dated: October 2, 2018                 Respectfully submitted,

                                      By:     /s/ Joel A. Bernier
                                             Joel A. Bernier, Esp. (P74226)
                                             49139 Schoenherr Road
                                             Shelby Township, MI 48315
                                             Tel: (586) 991-7611
                                             Fax: (586) 991-7612
                                             Email: Bbclawgroup@gmail.com
                                             Attorneys for Plaintiff

                      CERTIFICATE OF COMPLIANCE

       Pursuant to E. D. Mich. LR 5.1(a) I hereby certify that the foregoing has
been prepared using one of the font and point selections approved by the Court in
E. D. Mich. LR 5.1(a)(3). This document was prepared using Times New Roman
(14 pt.).

                                             /s/ Joel A. Bernier

                         CERTIFICATE OF SERVICE
      I hereby certify that on October 2, 2018, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF and that service was
perfected on all counsel of record and interested parties through this system.

                                             By: /s/ Joel A. Bernier




                                         2
